Citation Nr: 1504729	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board's decision below has reopened the Veteran's claim of entitlement to service connection for a right shoulder disability.  The reopened claim, as well as the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), are addressed in the Remand portion below.


FINDINGS OF FACT

1.  In August 1994, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for a right shoulder disability. 

2.  In August 2006, the RO issued a rating decision that denied an attempt by the Veteran to reopen his claim seeking service connection for a right shoulder disability.  Although notified of this decision that same month, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision. 

3.  In April 2010, the Veteran filed his present attempt to reopen his claim seeking service connection for a right shoulder disability.  

4.  Evidence received since the RO's August 2006 rating decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In an unappealed August 1994 rating decision, the RO denied the Veteran's original claim seeking service connection for a right shoulder disability.  In this decision, the RO determined that the Veteran had a preexisting right shoulder disability that was not aggravated by his military service.

In August 2006, the RO issued a rating decision that denied an attempt by the Veteran to reopen his claim seeking service connection for a right shoulder disability.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the August 2006 rating decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).  

In April 2010, the Veteran filed his present attempt to reopen his claim seeking service connection for residuals of a right shoulder injury.  After reviewing the evidence of record, the RO issued a June 2010 rating decision that denied the claim finding that new and material evidence had not been received.

In support of his claim to reopen, the Veteran submitted a December 2010 private treatment report from K.M., M.D.  In the report, Dr. M. opined that the Veteran's chronic right shoulder disability was aggravated by an injury that occurred during his military service.  The Veteran also submitted statements, dated in October 2010 and December 2010, supporting his assertion that his current right shoulder disability was aggravated by his military service.  

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Based on a longitudinal review of the record, the Board finds that the new evidence is not cumulative or redundant of the evidence previously of record.  Specifically, it demonstrates the possibility that the Veteran's right shoulder disability was aggravated beyond its normal progression by his military service.  This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for a right shoulder disability is reopened, and to that extent only, the appeal is granted.  


REMAND

The Veteran is seeking entitlement to service connection for a right shoulder disability, which he contends existed prior to his military service and was aggravated therein.  He also claims entitlement to service connection for an acquired psychiatric disorder, including PTSD.  

A remand is required for compliance with VA's duty to assist the Veteran in substantiating these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.385 (2014).


A.  Additional Evidence Available 

In a July 2010 statement, the Veteran referenced the existence of medical records from his period of employment with the United States Postal Service in Florida.  The Veteran mentioned these records again in an October 2010 statement regarding his PTSD stressor.  The corresponding treatment reports are not of record and may help the Veteran substantiate his claims.   

Moreover, a private treatment report from K.M., M.D, dated in December 2010, indicated that the Veteran had received treatment for increased right shoulder pain at his office on several occasions since November 2008.  However, the corresponding treatment reports are not of record and they may help the Veteran substantiate his right shoulder claim.   

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any records from his period of employment with the United States Postal Service in Florida, and from his period of treatment with Dr. M.

B.  Additional Examination Needed

The Veteran underwent a private medical evaluation in December 2010.  Dr. M. found that the Veteran had difficulty with pain on range of motion and weakness in his right shoulder.  Dr. M. also noted that x-rays of the Veteran's right shoulder taken in November 2008 showed evidence of a small posterior superior glenoid labrum tear or abnormality.  Dr. M. opined that the injury sustained by the Veteran while on active duty in the military in October 1984 aggravated his chronic shoulder condition.  Unfortunately, Dr. M. failed to provide any basis for the stated opinion.  Moreover, it is unclear from a review of this opinion letter what, if any, documents or facts were available to and considered by Dr. M. at the time he rendered this opinion.  

Under these circumstances, the RO must obtain an appropriate examination to determine whether the Veteran's pre-existing right shoulder injury was aggravated beyond its normal progression by his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and Dr. M.'s December 2010 medical opinion, the examiner must provide an opinion as to whether any residuals of the Veteran's pre-existing right shoulder injury were aggravated beyond their normal progression by his active duty service, including the right shoulder injury incurred by the Veteran while on active duty in October 1984.  

C.  Statement of the Case Needed 

In a January 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In March 2011, the Veteran filed a notice of disagreement contesting the denial of service connection for this claim.  As the RO has not yet issued a statement of the case addressing this claim, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran an opportunity to perfect an appeal regarding that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any available treatment records from (a) his period of employment with the United States Postal Service in Florida, and (b) his period of treatment with Dr. M. since November 2008.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The RO must then issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

3.  Thereafter, the RO must obtain an appropriate examination to determine whether the Veteran's pre-existing right shoulder disability was aggravated beyond its normal progression by his military service.  The evidence of record, including the Veteran's claims file and electronically maintained records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and Dr. M.'s December 2010 medical opinion, the examiner must provide an opinion as to whether the Veteran's right shoulder disability was aggravated beyond its normal progression by his military service, including the right shoulder injury incurred by the Veteran while on active duty in October 1984.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

5.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for entitlement to service connection for a right shoulder disability must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


